Filed 3/14/22
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                 SECOND APPELLATE DISTRICT

                         DIVISION SEVEN

 THE PEOPLE,                           B311548

         Plaintiff and Respondent,     (Los Angeles County
                                       Super. Ct. No. BA427590-04)
         v.

 ALEJANDRA GUERRERO,

         Defendant and Appellant.


       APPEAL from a judgment of the Superior Court of
Los Angeles County, George G. Lomeli, Judge. Reversed and
remanded with directions.
       Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
       Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Scott A. Taryle, Supervising Deputy
Attorney General, and Viet H. Nguyen, Deputy Attorney General,
for Plaintiff and Respondent.
                         ________________
       Alejandra Guerrero was convicted of special-circumstance
murder and sentenced to life without parole for crimes committed
when she was 16 years old. On appeal we affirmed Guerrero’s
convictions and remanded “for a new sentencing hearing so the
court may satisfy its statutory obligation to consider youth-
related mitigating factors before exercising its sentencing
discretion under Penal Code section 190.5, subdivision (b).” 1
(People v. Guerrero (Sept. 15, 2020, B292313) [nonpub. opn.] at
pp. 1-2 (Guerrero I).)
       On remand the trial court mischaracterized our mandate as
simply directing a “clarification” of its prior sentencing decision.
The court overruled the objection of Guerrero’s counsel that
Guerrero had a right to be present at the hearing and, again, did
not consider youth-related factors before imposing a sentence of
life without parole.
       The Attorney General agrees with Guerrero that the trial
court erred by proceeding in her absence and failing to consider
youth-related factors before imposing sentence. However,
because it is clear from the record the trial judge has no intention
of imposing any sentence other than life without parole, whatever
information might be presented at a new sentencing hearing, the
Attorney General contends those errors were harmless.
       We disagree with the Attorney General’s response to the
problem presented. Guerrero is entitled to a sentencing decision
made in the exercise of informed discretion by the sentencing
court, and we cannot conclude beyond a reasonable doubt that
the outcome would not be different if she were present at the


1     Statutory references are to this code unless otherwise
stated.



                                 2
hearing and she and her counsel had a fair opportunity to provide
information concerning the youth-related mitigating factors
identified in Miller v. Alabama (2012) 567 U.S. 460 (Miller) and
People v. Gutierrez (2014) 58 Cal.4th 1354, 1388-1389 (Gutierrez).
       We do agree, however, that a different result is not possible
before the judge who has previously heard the matter.
Accordingly, we reverse the judgment and again remand for
resentencing with all further proceedings to be heard before a
different trial judge. (Code Civ. Proc., § 170.1, subd. (c);
see Peracchi v. Superior Court (2003) 30 Cal.4th 1245, 1262
[reviewing court has authority to order that sentencing take place
before another judge].)
      FACTUAL AND PROCEDURAL BACKGROUND
      1. Guerrero’s Conviction and First Appeal
       Guerrero’s jury found her guilty of first degree felony
murder as an aider and abettor of the attempted robbery of the
victim, Xinran Ji, and found true the special-circumstance
allegation the murder was committed during an attempted
robbery; Guerrero was a major participant in the attempted
robbery; and, while not the actual killer, Guerrero had acted with
reckless indifference to human life. The jury also found true the
special allegation Guerrero had personally used a deadly or
dangerous weapon in connection with the felony murder. In
addition, based on a second incident the night of Ji’s murder, the
jury found Guerrero guilty of the robbery of Claudia Rocha and
the attempted robbery and aggravated assault on Jesus
Ontiveros and found true the special allegation that Guerrero
had personally used a deadly or dangerous weapon in the robbery
of Rocha.




                                 3
      Guerrero was sentenced in July 2018 to life without parole
for special-circumstance murder pursuant to section 190.5,
subdivision (b), 2 plus one year for the personal use of a deadly or
dangerous weapon. In addition, the court imposed a consecutive
determinate term of three years for the robbery of Rocha, a
consecutive term of eight months for the attempted robbery of
Ontiveros and a consecutive term of one year for the aggravated
assault of Ontiveros. The court explained it was imposing
consecutive sentences on the determinate terms because the
crime involved great violence, a high degree of cruelty and the
victim was particularly vulnerable. (Cal. Rules of Court,
rule 4.421(a)(1), (3).)
      This court affirmed Guerrero’s convictions, rejecting her
arguments her rights under Miranda v. Arizona (1966) 384 U.S.
436 had been violated during custodial questioning and
substantial evidence did not support the jury’s felony-murder
special-circumstance finding. (Guerrero I, supra, B292313.)
However, we remanded the matter for resentencing, explaining
that, while the availability of a youth offender parole hearing
pursuant to section 3051, subdivision (b)(4), mooted any Eighth
Amendment challenge to Guerrero’s life without parole sentence
under Miller, supra, 567 U.S. 460, 3 section 190.5, subdivision (b),


2     Section 190.5, subdivision (b), prescribes, in the court’s
discretion, a sentence of 25 years to life or life without parole for
a 16- or 17-year-old offender found guilty of special-circumstance
murder.
3    In Miller, supra, 567 U.S. 460 the Supreme Court held
mandatory sentencing schemes imposing prison terms of life
without parole on juvenile offenders violate the Eight
Amendment because they fail to consider youth-related


                                  4
as interpreted in Gutierrez, supra, 58 Cal.4th at pages 1388 to
1389, requires a sentencing court to consider the youth-related
mitigating factors identified in Miller in conjunction with the
court’s analysis of aggravating and mitigating factors under
section 190.3 before it may impose a life without parole sentence.
(See Guerrero I, at p. 20; see also Gutierrez, at p. 1390 [when
sentencing a juvenile homicide offender under section 190.5,
subdivision (b), the trial court “must consider all relevant
evidence bearing on the ‘distinctive attributes of youth’ discussed
in Miller and how those attributes ‘diminish the penological
justifications for imposing the harshest sentences on juvenile
offenders’”].) 4 We reached the same conclusion in People v. Ochoa

mitigating factors that may diminish a juvenile’s culpability and
suggest a capacity for reform.
4      The youth-related mitigating factors identified in Miller
were summarized by Justice Liu in his majority opinion in
Gutierrez, supra, 58 Cal.4th at page 13277: (1) A juvenile
offender’s “‘chronological age and its hallmark features—among
them, immaturity, impetuosity, and failure to appreciate risks
and consequences’”; (2) evidence or information relating to “‘the
family and home environment that surrounds [the juvenile]—and
from which he cannot usually extricate himself—no matter how
brutal or dysfunctional,’” including evidence of childhood abuse or
neglect, familial drug or alcohol abuse, lack of adequate
parenting or education, prior exposure to violence, and
susceptibility to psychological damage or emotional disturbance;
(3) “‘the circumstances of the homicide offense, including the
extent of [the juvenile defendant’s] participation in the conduct
and the way familial and peer pressures may have affected him’”;
(4) whether the juvenile “‘might have been charged and convicted
of a lesser offense if not for incompetencies associated with
youth—for example, his inability to deal with police officers or
prosecutors’”; and (5) evidence or information in the record


                                 5
(2020) 53 Cal.App.5th 841, 849-850, decided one month earlier,
and addressed at length in Guerrero I. 5 Because the trial court
had not considered the youth-related mitigating factors identified
in Miller before imposing the life without parole sentence on
Guerrero, we remanded for resentencing. 6 Our disposition reads,
“The matter is remanded for resentencing. At resentencing the
court must consider youth-related mitigating factors in deciding




bearing on “‘the possibility of rehabilitation,’” including the
extent, or absence of, past criminal history.
5     Alberto Ochoa, 17 years old at the time of the commitment
offense, participated with Guerrero and Jonathan Del Carmen in
the attack on Ji and the subsequent crimes against Rocha and
Ontiveros. He was tried and sentenced before the same trial
judge who presided in Guerrero’s case.
6      Although in People v. Ochoa, supra, 53 Cal.App.5th 841 the
Attorney General had argued the trial court had no obligation to
consider youth-related mitigating factors after the January 1,
2018 effective date of section 3051, subdivision (b)(4), the
Attorney General argued in Guerrero I we should presume from a
silent record that the court had, in fact, considered those factors.
We rejected the latter contention, explaining the record was not
silent. The trial court had responded to defense counsel’s
attempt to address youth-related factors by indicating it would
consider them when deciding whether to sentence Guerrero to
consecutive or concurrent sentences for her several felony
convictions, a very different issue from deciding whether to
impose the ultimate sentence under section 190.5, subdivision (b).
At the very least, we concluded, the record was ambiguous on
that point, requiring a remand for resentencing. (Guerrero I,
supra, B292313, p. 25.)


                                  6
whether to impose life without parole” under section 190.5,
subdivision (b). (Guerrero I, at p. 28.) 7
       2. The Resentencing Hearing
       At the resentencing hearing Guerrero’s counsel objected to
imposition of sentence in his client’s absence. The court
overruled the objection, stating, “This case has been sent,
remanded, back to this court for clarification of the factors under
section 190.3. This court, in its initial sentencing, did consider it,
but the court of appeal stated it was unclear and/or ambiguous
from the overall court record. So, my intention this morning was
just to clarify that. I’m not changing the sentence nor am I
considering 25-to-life versus what I gave her. I understand that
you would like the defendant present, just out of courtesy, in that
she wanted to be present, but I don’t think that the court has an
obligation to have her present for this. It would be different if the
court were really inclined to consider giving her 25 years to life as
opposed to what it gave her initially. All I’m doing this morning
is clarifying the factors under section 190.3.” Defense counsel
restated his objection to going forward with the resentencing
hearing in his client’s absence; the court again overruled it.
       The court proceeded to discuss the aggravating and
mitigating factors identified in section 190.3, subdivisions (a)
through (k), and apply them to Guerrero. When it finished, the
court stated, “This court finds that the aggravating


7      We also observed Guerrero would have the opportunity, if
she wished, to present evidence at the resentencing hearing
concerning her ability to pay the fines, fees and assessments that
the trial court had imposed at the original sentencing hearing
and that Guerrero had challenged on appeal. (Guerrero I, supra,
B292313, at p. 28.)


                                  7
circumstances outweigh that of the mitigating circumstances,
and thus the court shall impose its original sentence of
confinement in the state prison for the term of life without the
possibility of parole.” 8 The court did not consider the youth-
related mitigating factors identified in Miller and Gutierrez
before imposing Guerrero’s life without parole sentence under
section 190.5, subdivision (b).
      After imposing sentence, the court asked if there was
anything Guerrero’s counsel wished to address “on the issue of
Franklin.” 9 Defense counsel reminded the court he had
submitted a few months after the original sentencing hearing a
packet of evidence relevant to the Franklin hearing. Defense
counsel stated he would “rest on that, except I would like to add a
couple of things.” Guerrero’s counsel emphasized some of the
youth-related mitigating factors he believed weighed in
Guerrero’s favor, including her youth and susceptibility to

8     The court stayed the fines, fees and assessments it had
previously imposed.
9      Individuals convicted of a controlling offense committed
before the person was 18 years old and sentenced to life without
parole are entitled to a youth offender parole hearing during
their 25th year of incarceration, transforming a life without
parole sentence to one affording a meaningful opportunity for
release. (§ 3051, subd. (b)(4); see People v. Franklin (2016)
63 Cal.4th 261, 279-280.) Recognizing that assembling
information on youth-related mitigating factors is a task more
easily accomplished at the time of sentencing rather than decades
later at a parole hearing, the Supreme Court in Franklin held a
defendant must be permitted at the time of sentencing to make a
record of those factors (Franklin, at pp. 283-284), a proceeding
that has since become known as a Franklin hearing. (See In re
Cook (2019) 7 Cal.5th 439, 459.)


                                 8
influence from her older confederates. He also argued she was a
minor accomplice in the attack that caused the victim’s death.
The court responded that, while Guerrero may have been less
culpable than her confederate who delivered the fatal blow, she
was still a major participant in the murder. Moreover, the court
observed, there was “no evidence” to suggest she was pressured
by her older confederates to participate in the attack. Finally,
apart from general studies as to juvenile brain development, the
court observed there was no evidence Guerrero subjectively failed
to appreciate the consequences of her actions.
                           DISCUSSION
       Guerrero argues, the People concede, and we agree, the
trial court erred in proceeding with the resentencing hearing in
Guerrero’s absence and without her consent. (See People v.
Nieves (2021) 11 Cal.5th 404, 508 [recognizing a criminal
defendant’s “‘constitutional and statutory right to be present at
[a] sentence modification hearing and imposition of sentence’”];
People v. Doolin (2009) 45 Cal.4th 390, 453 [a defendant has a
federal constitutional right pursuant to the Sixth Amendment
and due process clause to be present at “all critical stages” of a
criminal prosecution; sentencing is a critical stage]; People v.
Rodriguez (1998) 17 Cal.4th 253, 260 [resentencing is critical
stage when trial court has discretion to reconsider sentence on
remand]; People v. Cutting (2019) 42 Cal.App.5th 344, 348
[same]; see generally People v. Davis (2005) 36 Cal.4th 510, 531
[a defendant may waive his or her right to be present for a
critical stage such as sentencing provided the waiver is knowing,
intelligent and voluntary].)
       As both Guerrero and the People acknowledge in their
appellate briefs, ours was not a limited remand for clarification.



                                 9
Rather, we remanded for a full resentencing hearing, explicitly
directing the court to consider youth-related mitigating factors
when exercising its discretion to select the appropriate sentence
under section 190.5, subdivision (b). That exercise of discretion
required Guerrero’s presence unless she chose to affirmatively
waive it. (See People v. Rodriguez, supra, 17 Cal.4th at p. 258;
People v. Cutting, supra, 42 Cal.App.5th at p. 348.)
       The trial court also erred in again failing to address youth-
related mitigating factors before sentencing Guerrero. As we
explained in People v. Ochoa, supra, 53 Cal.App.5th at page 849,
and reiterated in Guerrero I, the Supreme Court in Gutierrez,
supra, 58 Cal.4th at page 1387 held the sentencing court, before
imposing sentence under section 190.5, subdivision (b), must
consider the aggravating and mitigating factors enumerated in
section 190.3 and the California Rules of Court. Section 190.3,
subdivision (i)’s requirement that the sentencing court consider
“[t]he age of the defendant at the time of the crime,” the Court
explained, necessarily encompasses “‘any age-related matter
suggested by the evidence or by common experience or morality
that might reasonably inform the choice of penalty’”—that is, the
Miller factors. (Gutierrez, at p. 1388.) On remand, after
observing (incorrectly) that it had been directed to clarify its prior
reasoning, the trial court identified and commented on each of
the section 190.3 factors. When it reached subdivision (i), the
court stated, “(i), the age of the defendant. Well, the defendant
was 16 years of age at the time of the offenses in question.” Full
stop. Nothing more.
       Guerrero and the People agree, and the record is clear that,
notwithstanding our directions, the trial court failed to consider
the youth-related mitigating factors identified in Miller, supra,




                                 10
567 U.S. 460. The People contend, however, that both errors
committed by the trial court are harmless because the court’s
comments at the hearing “clearly indicate it would not have
imposed a lesser sentence had [Guerrero] been present nor would
it have found the Miller factors persuasive” had it considered
them. 10
      The People’s response is troubling. To be sure, when
explaining why it ruled it was unnecessary for Guerrero to be
present at the hearing, the court stated it was “never inclined to
consider resentencing her to something less than what the court
originally imposed.” But that statement—made without
evaluating the full range of youth-related mitigating factors this
court directed be considered—hardly means we can conclude a
court properly exercising its well-informed sentencing discretion,
rather than adamantly adhering to its initial determination,

10     The improper exclusion of a criminal defendant from a
critical stage of proceeding is federal constitutional error
evaluated under the beyond-a-reasonable-doubt standard of
prejudice articulated in Chapman v. California (1967) 386 U.S.
18, 23. (People v. Perez (2018) 4 Cal.5th 421, 438; People v.
Mendoza (2016) 62 Cal.4th 856, 902.)
       The failure to consider youth-related mitigating factors
before sentencing a 16- or 17-year-old homicide offender to life
without parole under section 190.5, subdivision (b), is now, in
light of the availability of a youth-offender parole hearing that
eliminated any federal constitutional issue, state law error
reviewed under the standard of prejudice in People v. Watson
(1956) 46 Cal.2d 818, 836. (See People v. Perez, supra, 4 Cal.5th
at p. 438 [state law error is evaluated under standard of prejudice
in Watson to determine whether it is reasonably probable
defendant would have received a more favorable outcome absent
the error].)


                                11
might not reach a different conclusion. Guerrero is entitled to no
less than a thoughtful, well-considered decision. (See Gutierrez,
supra, 58 Cal.4th at p. 1391 [“‘[d]efendants are entitled to
sentencing decisions made in the exercise of the “informed
discretion” of the sentencing court’”]; People v. Ochoa, supra,
53 Cal.App.5th at pp. 852-854.) And while the court did arguably
consider youth-related mitigating factors when it discussed the
Franklin evidence after it had imposed sentence, it did so in
Guerrero’s absence and without affording her the opportunity to
respond or to present postjudgment information. (See People v.
Cutting, supra, 42 Cal.App.5th at p. 350 [defendant’s exclusion
from resentencing hearing was not harmless beyond a reasonable
doubt: “Cutting may have offered mitigating factors that arose
after his original sentencing; he may have expressed remorse; he
may have made a plea for leniency. [Citation.] While the trial
court may or may not have chosen to believe what Cutting might
have said, if he said anything, we cannot conclude beyond a
reasonable doubt that his presence at the hearing would not have
affected the outcome”].)
       Remand for a new sentencing hearing is required. (See
generally People v. Rodriguez, supra, 17 Cal.4th at p. 258 [“[t]he
evidence and arguments that might be presented on remand
cannot justly be considered ‘superfluous,’ because defendant and
his counsel have never enjoyed a full and fair opportunity to
marshal and present the case supporting a favorable exercise of
discretion”]; People v. Rocha (2019) 32 Cal.App.5th 352, 360
[“remand is necessary to ensure proceedings that are just under
the circumstances, namely, a hearing at which both the People
and defendant may be present and advocate for their positions”].)
In the interests of justice and to ensure Guerrero receives a fair




                                12
and unbiased hearing, further proceedings in this matter are to
held before a trial judge other than the judge who previously
presided over the case. (Code Civ. Proc., § 170.1, subd. (c);
see Peracchi v. Superior Court, supra, 30 Cal.4th at p. 1262.)
                         DISPOSITION
      The judgment is reversed, and the matter remanded for the
court to conduct a new sentencing hearing in which Guerrero is
present (unless Guerrero waives her presence in accordance with
section 1193) and to consider the youth-related mitigating factors
identified in Miller, supra, 567 U.S. 460 when selecting the
appropriate sentence under section 190.5, subdivision (b).
Further proceedings in this matter are to be held before a trial
judge other than the one who previously presided over the case.




                              PERLUSS, P. J.


      We concur:



            SEGAL, J.



            FEUER, J.




                                13